MEMORANDUM **
Teodoro Nava Garcia and Rosa E. Nava, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) denial of their motion to reopen. Because we lack jurisdiction, we dismiss.
On December 2, 2005, the BIA denied as untimely petitioners’ motion to reopen.
On December 15, 2005, petitioners filed this petition for review.
On February 15, 2006 the BIA sua sponte reconsidered and vacated its December 2, 2005 decision, reinstated the motion to reopen, and denied it.
As such, this petition for review from the BIA’s December 2, 2005 decision is moot. We therefore dismiss for lack of jurisdiction. See 8 U.S.C. § 1252(a)(1); Lopez-Ruiz v. Ashcroft, 298 F.3d 886, 887 (9th Cir.2002) (order).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.